DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 15/909,693 filed on 03/25/2021. THIS ACTION IS MADE NON-FINAL
Status of Claims:
Claims 2-5, 7-11, 13-17, and 19-20 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed on 03/25/2021 regarding to arguments on claims 2, 9, and 15 are partially not persuasive.
Regarding claims 2, 9, and 15:
The Applicant argued that Ouimet fails to teach “generating, by the content retrieval application, a request message comprising the work of art type, and sending the request message over the network to the first computational device”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Ouimet discloses “[0120] At block 1106, a further image is received from a mobile computing device of a user. In one embodiment, this further images is received as part of a search query 902 by the search processor 620. In addition to the further image, the search query received at block 1106 may also include textual data (e.g., keywords) and audio data (e.g., audio data captured at a specific location of a client device 102)”. Ouimet discloses that a further image (query) is received along with further information such as textual data (description that is generating, by the content retrieval application, a request message comprising the work of art type, and sending the request message over the network to the first computational device”.
Applicant’s remaining arguments filed on 03/25/21 regarding to arguments on claims 2, 9, and 15 have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
The Applicant argued that Ouimet fails to teach “2 generating, by the content retrieval application, a request message comprising the geographic position information relating to the work of art”. The Examiner respectfully considers but the argument is moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimet (USPGPUB 20170161382) “Ouimet” in view of Chang et al (US Patent 10157449) “Chang”.
Regarding claim 2, Ouimet teaches a method of identifying and delivering information corresponding to  a work of art, comprising: creating and maintaining a plurality of location defined computer files on a first computational device connected to a network, the location defined computer files having geographic position information corresponding to the location of an object, visual image information corresponding to the work of art, object type information, and having information that is descriptive of the work of art (Fi. 11-12 & [0116-0117]: The system accepts and stores a number of content items in a museum from a content owner. A museum  has multiple content items associated therewith by a content owner  that together constitute an index wherein the index holds information of the content items including location data (location of an object), audio data, image data (visual image information/ object type information), and text data (descriptions of the work of art)); selecting by a user of a second computational device a visual image of a work of ; generating, by the content retrieval application, a request message comprising the work of art type, and sending the request message over the network to the first computational device (Fig. 11 element 1106, 1108 & [0120-0122]: After storing images and data from the content owner, the system begins to receive a further image from a mobile computing device of a user. Thus, a request is made by the user when the user submits a query to identify the information and location of the content. This further images is received as part of a search query and is used to determine correlation between the further image and the content of the content owner responsive to determining that a predetermined degree of correlation between the further image (and other content) and the index, the mobile computing device of the user may be directed to content of the content owner); using the work of art type in the request message to identify at least one of the at least two identified location defined files, and responding to the request message by sending over the network to the second computational device at least some information, comprising the identified at least one location defined file, that is descriptive of the work of art; and 2 receiving and displaying by the second computational device the information that is descriptive of the work of art (Fig. 11, [0121] & [0122]: The search processor determines a correlation between this further image, received in the search query, and content of the index (e.g., the metadata). Others correlation may be detected by expanding the search query based on the image included therein. For example, object recognition may be performed with respect to the further image to generate a set of keywords, which are then included in the search query. Additionally, audio processing (as described above with reference to FIG. 8) may be performed to also expand the search query based on audio data included therein. The system’s index is mapped by maps to a collection of content items. The content items constitute further media and content relevant to the location where the location houses a museum exhibit, the content items are various multimedia content items that relate to, and supplement, the exhibit. In this way, a visitor to the location may initiate a query or search using environmental and/or contextual information of the exhibit, in order to identify content items relevant to that exhibit in a convenient and automatic way. Thus, the system directs the user to the desired content after the determination of correlation).  
Chang teaches a method comprising: operating to receive geographic position information relating to the location of the work of art; generating, by the content retrieval application, a request message comprising the geographic position information relating to the work of art; and the first computational device receiving the request message and using the geographic position information in the request message to identify at least two of the  plurality of the location defined computer files maintained in association with it (Claims 1-3 and 5-6.  Col 7 line 13-27: The messaging application includes a photo receiver module, a photo filter application interface, a message generator module, an ephemeral message access module, and an ephemeral message storage module. The photo receiver module receives a message from the programmatic client 106 of the client device. The message may include a combination of text, photo, or video. The photo receiver module may also receive metadata associated with the message. The metadata may include a timestamp or geo-location information associated with the client device. The photo filter application interface communicates with the photo filter application to access and retrieve a photo filter associated with specified object criteria satisfied by an object recognized (e.g., by the photo filter engine) in a photograph taken by client device. Thus, the system receives input such as a photo and the location of the device and output information such as photo filters applied on top of photos so location of the device where the image is inputted is analyzed for any correlations to generate appropriate outputs).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouimet to incorporate the teachings of Chang to incorporate location information of an input image, so relevancy and accuracy of the output information for the image is enhanced thus improves the overall interactions between the system and the client.
Regarding claim 3, Ouimet in view of Chang teaches all the limitations of claim 2. Ouimet further teaches the method comprises the request message sent to the first computational device also having the visual image information selected by the user of the second computational device ([0120]: A further image (visual image information) is received from a mobile computing device (second computational device) of a user. This further images is received as part of a search query by the search processor (first computational device). In addition to the further image, the search query received at block may also include textual data and audio data).  
Regarding claim 4, Ouimet in view of Chang teaches all the limitations of claim 2. Ouimet further teaches the method wherein the selected visual image comprises an image of the work of art captured from the environment that is proximate to the second computational device or is an image of the work of art copied from a web page of a network site ([0132]: The system has an interface that includes a reference search query image. The query image is captured via the camera of the client device or selected from images stored in local storage or remote storage accessible by the messaging client application executing on the client device).  
Regarding claim 5, Ouimet in view of Chang teaches all the limitations of claim 4. Ouimet further teaches the method wherein the environment comprises an indoor or an outdoor location ([0118]: A particular location within a museum (indoor location) has multiple content items associated therewith by a content owner that together constitute an index).
Regarding claim 7, Ouimet in view of Chang teaches all the limitations of claim 2. Ouimet further teaches the method wherein information descriptive of the work of art comprising the location defined computer files is any one or more of a name of a creator, creator title, description of the work of art, multimedia content relating to the work of art, price of the work of art, origin of the work of art, materials used to create the work of art, location associated with the work of art, and identification number of the work of art ([0118]: The system contains the location data that specifies the exact UPS coordinates of the exhibit (location associated with the work of art) and a text data that includes textual descriptions of the exhibit, as well as words that are commonly and frequently spoken by either guides or visitors in proximity to the exhibit at the location (description of the work of art)).  
Regarding claim 8, Ouimet in view of Chang teaches all the limitations of claim 2. Ouimet further teaches the method wherein the content retrieval application comprises computer vision functionality operating in cooperation with a network browser or search engine ([0090]: The system contains a search processor (search engine). [0121]: The search processor of the system determines a correlation (vision functionality) between this further image, received in the search query, and content of the index to generate certain outputs).  
Regarding claims 9 and 15, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 10 and 16, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 11 and 17, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 13 and 19, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 14 and 20, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153